NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


MICHAEL W. BOND,                              )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D16-5659
                                              )
LAUREN B. BOND,                               )
                                              )
              Appellee.                       )
                                              )

Opinion filed August 16, 2017.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
John S. Carlin, Judge.

Michael W. Bond, pro se.

Linda H. Fried and Devin J. Mace of
Fried & Fried, P.A., Fort Myers, for
Appellee.

MORRIS, Judge.

              Michael Bond, the husband, appeals two nonfinal orders entered in

December 2016 in the underlying dissolution of marriage proceedings between him and

the wife, Lauren Bond. The first order denies, among other things, the husband's

petition to reinstate visitation, and the second order grants the wife's requests for
temporary child support, alimony, and attorney's fees. We reverse portions of the two

orders for the reasons explained below.

              The husband contends that the child support guidelines worksheet used

by the trial court failed to include the $1102.16 that the husband pays for the monthly

mortgage on the marital home in which the wife and the child reside. We agree. When

one party pays the mortgage payment or housing expenses of another party, it is

considered an in kind contribution for purposes of the child support guidelines. §

61.30(2)(a)(13), Fla. Stat. (2016); Jacob v. Jacob, 26 So. 3d 11, 12 (Fla. 2d DCA 2009)

("Although the trial court found that the [h]usband was paying for the marital home

mortgage, utilities, and upkeep, the child support guidelines worksheet demonstrates

that the trial court failed to factor in those contributions in determining the award. Such

is an abuse of discretion."); Schafstall v. Schafstall, 211 So. 3d 1108, 1111 (Fla. 3d

DCA 2017) ("[T]he trial court was required to include in its calculation of the former

wife's gross monthly income the value of the mortgage payments paid by the former

husband as in kind contributions.").

              At the hearing on the wife's motions, the husband's payment of the

mortgage was considered by the trial court for purposes of the alimony award and the

trial court stated that it wanted to see a corrected guidelines worksheet that included the

payment of the mortgage. However, the actual guidelines worksheet used by the trial

court in its award of child support does not reflect the husband's payment of the

mortgage. Because the law is clear and the trial court indicated its intent to factor the

husband's payment of the mortgage into the worksheet, we reverse the award of child




                                            -2-
support on this basis and remand for recalculation of child support with the inclusion of

this amount on the child support guidelines worksheet.

              The husband also contends that the trial court erred in awarding the wife

attorney's fees based on a finding that he had the ability to pay due to money the

husband borrowed from his friend, who is also his boss. The trial court awarded

temporary attorney's fees in the amount of $10,000 to the wife and ordered that the

husband pay $7500 from a designated account. The husband testified that this $7500

was part of a $20,000 loan that the husband received from his friend and that this $7500

was the amount remaining after he had paid for the child's therapy and the husband's

attorneys in the dissolution case and injunction case. The husband was obligated to

pay the loan back at $500 per month.

              "The financial resources that should be considered in assessing the

relative financial ability of the parties are the resources the parties have available

without their having to look beyond the financial resources subject to their individual

control." Azzarelli v. Pupello, 555 So. 2d 1276, 1277 (Fla. 2d DCA 1989). "[T]he

general rule is that the trial court may only consider the 'financial resources of the

parties and not the financial assistance of family or friends.' " Rogers v. Rogers, 824

So. 2d 902, 903 (Fla. 3d DCA 2002) (quoting Bromante v. Bromante, 577 So. 2d 662,

663 (Fla. 1st DCA 1991)). In Rogers, the Third District held that the trial court erred in

considering loans that the husband's parents had made to the husband in part because

"the husband continues to be legally indebted to his parents." Id. at 904. The court

reversed the attorney's fee award because "the loans were a primary factor in the lower

court's finding that the husband had the ability to pay" and remanded for reconsideration




                                            -3-
of "the wife's motion for attorney's fees and costs based upon the parties' financial

resources, not the financial resources of family or friends." Id.; see also Bromante, 577

So. 2d at 663 (holding that in determining that the wife did not have the need for fees,

the trial court erred in considering $5000 that she borrowed from her father). The trial

court appeared to base its finding of the husband's ability to pay on the existence of the

$7500 that was remaining from the husband's loan of $20,000. Based on the above

case law, we reverse the portion of the order granting the wife attorney's fees and

remand for the trial court to determine the husband's ability to pay without consideration

of the loan from the husband's friend.

              The husband further argues that the trial court violated his constitutional

right to visitation with his child by denying all visitation and by failing to provide a path to

reunification. However, both parties report that on June 5, 2017, the trial court entered

an order granting the husband's request to reinstate visitation and providing a schedule

for the husband's unsupervised visitation with his son. This recent order renders moot

the visitation issue in this appeal, and we affirm that portion of the December 2016

order. In affirming, we express no opinion on the issue of make-up visitation, an issue

which the trial court declined to consider and which the trial court noted the husband

could raise at a later date.

              The husband raises other issues on appeal, which we conclude are

without merit. We reverse the portions of the orders awarding child support and

attorneys' fees to the wife and remand for further proceedings in accordance with this

opinion. We affirm in all other respects.

              Affirmed in part; reversed in part; remanded.




                                              -4-
LaROSE, C.J., and SALARIO J., Concur.




                                        -5-